Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated April 27, 2001, which adopted the recommendation of a Hearing Officer, made after a hearing, finding the petitioner guilty of certain charges of misconduct, and terminated his employment as a police officer with the Nassau County Police Department.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The respondents’ determination to adopt the finding that the petitioner was guilty of two counts of engaging in unlawful conduct, one count of engaging in conduct unbecoming an officer, and one count of making or submitting, or causing to be submitted, a false official communication, record, or statement, is supported by substantial evidence in the record (see Matter of Curto v Cosgrove, 256 AD2d 407 [1998]). The respondents’ determination regarding the appropriate internal discipline to be imposed is entitled to great deference and, under the circumstances of this case, will not be disturbed (see Matter of Berenhaus v Ward, 70 NY2d 436, 445 [1987]; Matter of Gamma v City of Newburgh, 277 AD2d 236 [2000]). In light of the petitioner’s prior disciplinary record, the penalty imposed is not “so disproportionate to the offenses as to be shocking to one’s sense of fairness” (Matter of Kelly v Safir, 96 NY2d 32, 38 [2001] [internal quotations marks omitted]; see Matter of Toth v Nassau County Police Dept., 296 AD2d 575 [2002]).
The petitioner’s remaining contentions are without merit. Ritter, J.P., Altman, S. Miller and Townes, JJ., concur.